In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Tanenbaum, J.), dated September 4, 1990, as granted the motion of the defendant Macy’s New York, Inc., for leave to amend its answer to include the affirmative defense that the action against it is barred by the Workers’ Compensation Law.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court did not improvidently exercise its discretion in granting the defendant Macy’s New York, Inc., leave to amend its answer to include the defense of the Workers’ Compensation Law since there was no prejudice to the plaintiff attributable to the omission in pleading the defense in the original answer (see, CPLR 3025 [b]; Murray v City of New York, 43 NY2d 400, 405; Cameli v Pace Univ., 131 AD2d 419, 420).
We have considered the plaintiff’s remaining contention and find it to be without merit. Rosenblatt, J. P., Ritter, Pizzuto and Santucci, JJ., concur.